DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 10-11, 16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 9-11, 15, 17 and 19 of U.S. Patent No. 11069154 B2 in view of SUN US2007/0216675A1. The instant claims are taught by the of the claims of the patent, but the patent doesn’t teach, however the analogous prior art SUN teaches: wherein the manipulated image includes applying an effect to the identified object and a different effect to the identified background portion (SUN: pars. 20 and 92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the manipulated image includes applying an effect to the identified object and a different effect to the identified background portion as shown in SUN with the patent for the benefit of making video communication more fun, functional, aesthetic, commercial, and/or serves other purposes [0002].

Instant: 17/348,981
Patent: 11,069,154 B2
1. A method, implemented by a processor of an electronic device, for manipulation of an image, the method comprising:
receiving image data, the image data including a first image obtained from a first camera and a second image obtained from a second camera, the first camera and the second camera being oriented in a common direction;
identifying a background portion and one or more boundaries of an object in the image data; and
displaying a manipulated image based on the image data, wherein the manipulated image includes applying an effect to the identified object and a different effect to the identified background portion.



6. The method of claim 1, wherein identifying the one or more boundaries of the object includes identifying discontinuities in visual characteristics associated with the object in the first image.
8. The method of claim 1, wherein identifying the one or more boundaries of the object includes performing image segmentation.
10. The method of claim 1, wherein the image data is stereoscopic image data, the stereoscopic image data includes the first image obtained from the first camera and the second image obtained from the second camera, and wherein the first image and the second image are simultaneously obtained.
11. An electronic device comprising:
a memory;
a display;
a first camera and a second camera, the first camera and the second camera being oriented in a common direction; and
a processor coupled to the memory, the display, the first camera, and the second camera, the processor being configured to:
receive image data, the image data including a first image obtained from the first camera and a second image obtained from the second camera;
identify a background portion and one or more boundaries of an object in the image data; and
displaying a manipulated image based on the image data, wherein the manipulated image includes applying an effect to the identified object and a different effect to the identified background portion.






16. The electronic device of claim 11, wherein identifying the one or more boundaries of the object includes identifying discontinuities in visual characteristics associated with the object in the first image.

18. The electronic device of claim 11, wherein identifying the one or more boundaries of the object includes performing image segmentation.

20. A non-transitory, tangible computer readable storage medium encoded with computer executable instructions, wherein execution of the computer executable instructions is for:
receive imaging data, the image data including a first image obtained from a first camera and a second image obtained from a second camera, the first camera and the second camera being oriented in a common direction;
identify a background portion and one or more boundaries of an object in the image data; and
display a manipulated image based on the image data, wherein the manipulated image includes applying an effect to the identified object and a different effect to the identified background portion.

1. A method, implemented by a processor of an electronic device, for manipulation of an image, the method comprising:
receiving image data, the image data including a first image obtained from a first camera and a second image obtained from a second camera, the first camera and the second camera being oriented in a common direction;
identifying one or more boundaries of an object in the image data by analyzing the first image and the second image; and
displaying a manipulated image based on the image data, wherein the manipulated image includes manipulation of at least a portion of the first image based on boundaries of the object.
5. The method of claim 1, wherein the manipulated portion of the first image is a background of the first image.

7. The method of claim 1, wherein identifying the one or more boundaries of the object comprises identifying discontinuities in visual characteristics associated with the object in the first image.
9. The method of claim 1, wherein identifying the one or more boundaries of the object includes performing image segmentation.
10. The method of claim 1, wherein the image data is stereoscopic image data, the stereoscopic image data includes the first image obtained from the first camera and the second image obtained from the second camera, and wherein the first image and the second image are simultaneously obtained.
11. An electronic device comprising:
a memory;
a display;
a first camera and a second camera, the first camera and the second camera being oriented in a common direction; and
a processor coupled to the memory, the display, the first camera, and the second camera, the processor being configured to:
receive image data, the image data including a first image obtained from the first camera and a second image obtained from the second camera;
identify one or more boundaries of an object in the image data by analyzing the first image and the second image; and
displaying a manipulated image based on the image data, wherein the manipulated image includes manipulation of at least a portion of the first image based on boundaries of the object.
15. The electronic device of claim 11, wherein the manipulated portion of the first image is a background of the first image.

17. The electronic device of claim 11, wherein identifying the one or more boundaries of the object comprises identifying discontinuities in visual characteristics associated with the object in the first image.

19. The electronic device of claim 11, wherein identifying the one or more boundaries of the object includes performing image segmentation.

11. An electronic device comprising:
a memory;
a display;
a first camera and a second camera, the first camera and the second camera being oriented in a common direction; and
a processor coupled to the memory, the display, the first camera, and the second camera, the processor being configured to:
receive image data, the image data including a first image obtained from the first camera and a second image obtained from the second camera;
identify one or more boundaries of an object in the image data by analyzing the first image and the second image; and
displaying a manipulated image based on the image data, wherein the manipulated image includes manipulation of at least a portion of the first image based on boundaries of the object.
15. The electronic device of claim 11, wherein the manipulated portion of the first image is a background of the first image.


Allowable Subject Matter
Claims 2-5, 7, 9, 12-15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2 (claim 12 is similar in scope), the prior art doesn’t teach: 2. The method of claim 1, wherein the effect applied to the identified object includes at least one of sharpening the identified object, blurring the identified object, applying a colour filter to the identified object, applying a black-and-white filter to the identified object, darkening the identified object and lightening the identified object.
Regarding claim 3, (claim 13 is similar in scope) the prior art doesn’t teach: 3. The method of claim 1, wherein the different effect applied to the background portion includes at least one of sharpening the identified background portion, blurring the identified background portion, applying a colour filter to the identified background portion, applying a black-and-white filter to the identified background portion, darkening the identified background portion, and lightening the identified background portion.
Regarding claim 4, (claim 14 is similar in scope) the prior art doesn’t teach: 4. The method of claim 1, wherein the effect applied to the identified object includes applying a colour filter to the identified object and the different effect applied to the background portion includes darkening the identified background portion.
Regarding claim 5, (claim 15 is similar in scope) the prior art doesn’t teach: 5. The method of claim 1, wherein the effect applied to the identified object includes applying a black-and-white filter to the identified object and the different effect applied to the background portion includes darkening the identified background portion.
Regarding claim 7, (claim 17 is similar in scope) the prior art doesn’t teach: 7. The method of claim 1, wherein identifying the one or more boundaries of the object includes analyzing the first image and the second image to obtain depth information and identifying the one or more boundaries of the object based on the depth information.
Regarding claim 9, (claim 19 is similar in scope) the prior art doesn’t teach: 9. The method of claim 1, wherein identifying the background portion in the image data includes analyzing the first image and the second image to obtain depth information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TRIPLETT US6347153, LOWE US20080246836A1, IVANCHENKO US9223404B1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612